Title: From George Washington to Thomas Smith, 23 September 1789
From: Washington, George
To: Smith, Thomas


          
            Sir,
            New York, September 23rd 1789.
          
          I have to acknowledge the receipt of your letter of the 24 of July, enclosing a general statement of the monies received for, and paid to my order—and likewise the receipt of a letter from you of the 19th of April last, which has not been acknowledged.
          It is unnecessary for me to repeat to you the satisfaction which you have given me in conducting the business that was committed to your hands—as a proof of it I must request your further attention to the recovery of the enclosed bond given by John Stephenson, and Hugh Stephenson on the 22 of August 1765 for seventy pounds ten shillings Virginia currency.
          I likewise enclose a statement of an account, which relates to the said bond—Colonel John Stephenson, the principal in the bond, lives in Fayette County State of Pennsylvania, and is undoubtedly known to you.
          The repeated applications which have been made to Colonel Stephenson for the payment of the bond—and the more than repeated assurances which he has given that he would immediately discharge it, render any further delay not only unnecessary, but improper—and, therefore, if he neglects to pay it upon application, you will not rely upon promises, but put the bond in suit.
          Colonel Cannon of Washington county whom I have employed 

to superintend my property there, and in Fayette was recommended to me as a very active, attentive, and punctual man. I wish I could say, from experience, that I have found him so—but it is the reverse—It is now almost three years since he was empowered to take care of my property and collect my rents in that country—during which time I have repeatedly written to him, not only by the post, but by opportunities that must have conveyed the letters to his hands—and so far have I been from receiving regular answers to them, that, I think, I have only had two letters from him since he has conducted my business—the last of which was handed to me in the past winter, in which he mentioned the terms on which he had leased my lands—but I have never heard from him since, or ever received the remittance of one shilling for my rents—I will therefore thank you, Sir, when you are in that part of the country to make some enquiries of Colonel Cannon, relative to the state of my property under his care—and remind him of the necessity there is of his being more frequent in his communications to me, and more punctual in the remittance of my rents. I have enclosed a letter to him, which I will thank you to deliver when you have an opportunity. I am Sir &ca
          
            G. Washington
          
        